Citation Nr: 1723268	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for restrictive lung disease due to asbestos exposure (lung disorder) from July 16, 2009, to June 5, 2013.

2.  Entitlement to an initial rating in excess of 60 percent for a lung disorder from June 5, 2013, to February 19, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his pastor


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1955 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which granted the Veteran service connection for a lung disorder and assigned a 30 percent rating effective from July 16, 2009. 

In April 2016, the Veteran and his pastor testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  In this regard, the Board finds that the record does not raise a claim for a TDIU because the Veteran testified that he is still working full time.  But see Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 2016, the Board granted the Veteran a 100 percent rating for his lung disorder effective from February 19, 2015, and remanded the claim for a rating in excess of 30 percent from July 16, 2009, to February 18, 2015, for additional development.  While the appeal was in remand status, the agency of original jurisdiction (AOJ) granted the Veteran's lung disorder a 60 percent rating from June 5, 2013, to February 19, 2015.  Therefore, the Board has recharacterized this rating claim as it appears above.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); AB v. Brown, 6 Vet. App. 35 (1993).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From July 16, 2009, to June 5, 2013, the preponderance of the evidence shows that the Veteran's lung disorder was not manifested by at least FEV-1, FEV-1/FVC, or DLCO (SB) that is 40- to 55-percent predicted; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); pleurisy with empyema; a total spontaneous pneumothorax; outpatient oxygen therapy; or pulmonary hypertension. 

2.  From June 5, 2013, to February 19, 2015, the preponderance of the evidence shows that the Veteran's lung disorder was not manifested by FEV-1, FEV-1/FVC, or DLCO (SB) that is less than 40 percent of predicted value; maximum oxygen consumption of 15 ml/kg/min (with cardiorespiratory limit) or less; cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; acute respiratory failure; outpatient oxygen therapy; pleurisy with empyema; or a total spontaneous pneumothorax.


CONCLUSION OF LAW

From July 16, 2009, to February 19, 2015, the criteria for higher initial ratings for a lung disorder have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.27, 4.97, Diagnostic Code 6899-6845 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his lung disorder meets the criteria for higher ratings at all times during the pendency of the appeal including because it causes pulmonary hypertension.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, in cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As explained above, the issue before the Board is whether the Veteran is entitled to higher ratings for his lung disorder which is rated as 30 percent disabling from July 16, 2009, to June 5, 2013, and 60 percent disabling from June 5, 2013, to February 19, 2015, both under 38 C.F.R. § 4.97, Diagnostic Code 6899-6845.  

Diagnostic Code 6845 provides that chronic pleural effusion or fibrosis is rated under the General Rating Formula for Restrictive Lung Disease.  38 C.F.R. § 4.97.

The General Rating Formula for Restrictive Lung Disease provides that Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling. 

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance.  Note (1) provides that a 100-percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.  Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (Diagnostic Code 5321), however, will not be separately rated.  38 C.F.R. § 4.97. 

The Veteran is not required to meet each of the stated criteria in order for an increased rating to be assigned.  Rather, he need only meet one criterion because the criteria are listed in the alternative.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

i.  July 16, 2009, to June 5, 2013

From July 16, 2009, to June 5, 2013, the Board finds that the record shows that the Veteran does not meet the criteria for a higher evaluation.  The Board has reached this conclusion because the PFT conducted during this part of the appeal period (see PFT dated in December 2009; also see VA examination dated in January 2017) shows his FEV-1 was 63.1 percent of predicted value, his FEV-1/FVC was 74 percent of predicted value, and his DLCO (SB) was 76 percent of predicted value and not at least the 55 percent or less of predicted value required for a higher evaluation.  38 C.F.R. § 4.97.  Likewise, his maximum oxygen consumption was opined to be 98 percent and not at least the 20 ml/kg/min (with cardiorespiratory limit) required for a higher evaluation.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Similarly, the Board finds that the Veteran did not meet the criteria for a rating in excess of 30 percent during this part of the appeal period because the record is negative for any evidence of pleurisy with empyema or a total spontaneous pneumothorax.  Id; Also see 38 C.F.R. § 4.97.  

Therefore, the Board finds that the Veteran did not meet the criteria for a rating in excess of 30 percent for his lung disorder at any time from July 16, 2009, to June 5, 2013.  See 38 C.F.R. § 4.97, Diagnostic Code 6845; Fenderson.  

ii.  June 5, 2013, to February 19, 2015

From June 5, 2013, to February 19, 2015, the Board finds that the record also shows that the Veteran does not meet the criteria for a higher evaluation.  The Board has reached this conclusion because PFTs during this part of the appeal period see PFTs dated in June 2013 and July 2013 (DLCO only); also see VA examination dated in January 2017) show his FEV-1 was 53 percent of predicted value, his FEV-1/FVC was 95 percent of predicted value, and his DLCO (SB) was 106 percent of predicted value and not the 40 percent or less of predicted required for a higher evaluation.  38 C.F.R. § 4.97.  Likewise his maximum oxygen consumption was opined to be 95 percent and not the 15 ml/kg/min (with cardiorespiratory limit) or less required for a higher evaluation.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin.

Similarly, the Board finds that the Veteran did not meet the criteria for a rating in excess of 60 percent during this part of the appeal period because the record is negative for any evidence of cor pulmonale, right ventricular hypertrophy, acute respiratory failure, pleurisy with empyema, or a total spontaneous pneumothorax.  Id; Also see 38 C.F.R. § 4.97.  

Therefore, the Board also finds that the Veteran does not meet the criteria for a rating in excess of 60 percent for his lung disorder at any time from June 5, 2013, to February 19, 2015.  See 38 C.F.R. § 4.97, Diagnostic Code 6845; Fenderson.  

Conclusion

In reaching the above conclusions, the Board has not overlooked the fact that some of the treatment records during both appeal periods show the Veteran received outpatient oxygen therapy (i.e., the criteria for a 100 percent rating) when flying.  See, e.g., treatment records from Kaiser dated in October 2007, June 2009, and November 2009; VA treatment records dated in January 2015 and February 2015.  

However, none of these records show that the oxygen therapy was to treat his service-connected lung disorder.  In fact, at the January 2016 VA examination the examiner specifically opined that his service-connected lung disorder  did not require oxygen therapy.  Likewise, the January 2017 VA examiner specifically opined that the Veteran's oxygen therapy for flying was for his non service-connected sickle cell disease.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin; but see Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (holding that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996).").  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's service-connected lung disorder did not require outpatient oxygen therapy during any of the above appeal periods.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that higher evaluations are not warranted at any time during the above appeal periods because of outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6845; Fenderson.  

In reaching the above conclusions, the Board has not overlooked the fact that the rating criterion provides a 100 percent rating for residual pulmonary hypertension.  See 38 C.F.R. § 4.97.  However, the January 2017 VA examiner specifically opined that there was no evidence in the record of the Veteran having pulmonary hypertension prior to February 19, 2015, and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin.  Therefore, the Board finds that higher evaluations are not warranted at any time during the above appeal periods because of pulmonary hypertension.  See 38 C.F.R. § 4.97, Diagnostic Code 6845; Fenderson.  

Lastly, in adjudicating the current appeal the Board has not overlooked the Court's holding in Rice.  However, as explained above, the Board does not find that the record raises a claim for a TDIU.  The Board has reached this conclusion despite the Veteran meeting the schedular criteria for a TDIU since June 5, 2013, and despite the January 2017 VA examiner opining that his service-connected lung disorder prevented employment since June 5, 2013, because the claimant testified before the undersigned in April 2016 that he is still working full time.


ORDER

From July 16, 2009, to June 5, 2013, an initial evaluation in excess of 30 percent for a lung disorder is denied.

From June 5, 2013, to February 19, 2015, an initial evaluation in excess of 60 percent for a lung disorder is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


